Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Application Status
Present office action is in response to application filed 01/29/2021. Claims 1-18 are currently pending in the application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being as being anticipated by claims 1-12 of US Patent 10,909,880.
Instant Application 17/162,677
US Patent 10,909,880
Claim 1: A language learning system adapted to personalize language learning to an individual user, the system comprising: 
a data presenter configured to generate and present learning related data to a user associated with a user ID; a receiver adapted to receive, in response to said learning related data, response data from the user indicating a user's response to said learning related data; 

a processor that associates said learning related data to said response data to couple the response from the user to said learning related data; and 

a database including a storage space associated to the user ID for storing said learning related and said associated response data and thus generating an individualized language knowledge database for the user; 

wherein the data presenter includes at least an electronic display that displays the learning related data to the user in visual form, a speaker that outputs the learning related data to the user in audio form, or another hardware output device that presents the learning related data to the user, the electronic display, the speaker, or the other hardware output device being connected to the processor, wherein the receiver includes a keyboard, touch-board mechanism, mouse, speech recognition system, or another hardware user interface that is connected to the processor and receives input from the user as the response data, wherein the processor is adapted to: 

issue true (t.sub.l) or false (f.sub.l) indicators indicating whether the response data matches the learning related data presented to the user, the true (t.sub.l) or false (f.sub.l) indicators subsequently being associated to said learning related data and stored at said storage space; and 

monitor said true (t.sub.l) indicators in said storage space and based thereon repetitively present learning related data associated with said true (t.sub.l) indicators to the user with user-specific ascending memory spaced interval registered and associated to the learning related data until a pre-defined time interval limit has been reached, and based thereon select at least one task to be presented to the user by said data presenter, the at least one task representing a category of exercises related to a particular language ability learnable through performance of the exercises; 

wherein a plurality of task specific exercises included within said at least one task, each of which includes at least one learning related data where said pre-defined interval has been reached, are presented to the user with task time ascending intervals between each task specific exercise in case a user's reply to previous task specific exercises is correct or satisfactory, 













and wherein each of the task specific forgetting curves indicate how deep entries travel into a memory of the user as a function of time.
Claim 1: A language learning system adapted to personalize language learning to individual users, comprising: 

a data presenter configured to generate and present learning related data to a user associated with a user ID; a receiver adapted to receive, in response to said learning related data, response data from the user indicating the users response to said learning related data; 

a processor that associates said learning related data to said response data so as to couple the response from the user to said learning related data; and 

a database including a storage space associated to the user ID for storing said learning related and said associated response data and thus generating an individualized language knowledge database for the user; 

wherein the data presenter includes at least an electronic display that displays the learning related data to the user in visual form, a speaker that outputs the learning related data to the user in audio form, or another hardware output device that presents the learning related data to the user, the electronic display, the speaker, or the other hardware output device being connected to the processor, wherein the receiver includes a keyboard, touch-board mechanism, mouse, speech recognition system, or another hardware user interface that is connected to the processor and receives input from the user as the response data, wherein the processor is adapted to: 

issue a true (t.sub.l) or false (f.sub.l) learning related data indicator indicating whether the response data matches the learning related data presented to the user, the t.sub.l or f.sub.l indicator subsequently being associated to said learning related data and stored at said storage space; and 

monitor said t.sub.l indicators in said storage space and based thereon repetitively presenting learning related data having associated t.sub.l indicator to the user with user-specific ascending memory spaced interval registered and associated to the learning related data until a pre-defined time interval limit has been reached, and based thereon select at least one task to be presented to the user by said data presenter, the at least one task representing a category of exercises related to a particular language ability learnable through performance of the exercises; 

wherein a plurality of task specific exercises included within said at least one task, each of which includes at least one learning related data where said pre-defined interval has been reached, are presented to the user with task time ascending intervals between each task specific exercise in case a user's reply to previous task specific exercises is correct or satisfactory, 

wherein said task time ascending intervals between each task specific exercise are spaced individually based on determined task specific forgetting curves, each of the task specific forgetting curves being characteristic for each individual task, and each particular task specific forgetting curve being individualized to the user based at least in part on the user's prior performance of the task specific exercises categorized within the particular task, and 

wherein each of the task specific forgetting curves indicate how entries travel deeper into memory as a function of time.
Claim 2: The language learning system according to claim 1, wherein said learning related data includes learning related data in a native language of the user.
Claim 2: The language learning system according to claim 1, wherein said process of presenting learning related data by said data presenter includes presenting the learning related data in a first language and in a second language simultaneously.
Claim 3: The language learning system according to claim 1, wherein said data presenter is configured to generate and present said learning related data to the user in a first language and in a second language simultaneously.
Claim 2: The language learning system according to claim 1, wherein said process of presenting learning related data by said data presenter includes presenting the learning related data in a first language and in a second language simultaneously.
Claim 4: The language learning system according to claim 3, wherein subsequent to presenting said user with said learning related data in the first language and in the second language the user is presented with said learning related data in the first language and at least one suggestion entry of a learning related data in said second language, said input from the user via said receiver being whether said suggestion entry corresponds to said learning related in the second language.
Claim 3: The language learning system according to claim 2, wherein subsequent to presenting said user with said learning related data in said first and second languages the user is presented with said learning related data in a first language and at least one suggestion entry of a learning related data in said second language, said input from the user via said receiver being whether said suggestion entry corresponds to said learning related in the second language.
Claim 5: The language learning system according to claim 1, wherein said at least one task is run parallel and independent from said data presenter presenting learning related data by said data presenter, said at least one task being run independent from each other such that while presenting said user with said task specific exercises learning related data are presented to the user simultaneously.
Claim 4: The language learning system according to claim 1, wherein said at least one task is run parallel and independent from said process of presenting learning related data by said data presenter, said at least one task being run independent from each other such that while presenting said user with said task specific exercises learning related data are presented to the user simultaneously.
Claim 6: The language learning system according to claim 5, wherein said processor is further adapted to start a new task parallel to said data presenter presenting learning related data and parallel to the task already being run, a decision of starting said new task being based on monitoring said user-specific ascending memory time interval and utilize said memory spaced as an indicator of a level of memorization of the learning related data by the user.
Claim 5: The language learning system according to claim 4, wherein said processor is operable to start a new task parallel to said process of presenting learning related data and parallel to the task already being run, said decision of starting said new task being based on monitoring said user-specific ascending memory time interval and utilize said memory spaced as an indicator of a level of memorization of the learning related data by the user.
Claim 7: The language learning system according to claim 1, wherein for each individual user, said processor is further adapted to utilize said learning related data presented to the user to determine forgetting-curve coefficients for each task, the forgetting-curve coefficients being indicative of how easily each individual user remembers new learning related data specific to each task.
Claim 6: The language learning system according to claim 1, wherein for each individual user, said processor is further operable to utilize said learning related data presented to the user to determine forgetting-curve coefficients for each task, the forgetting-curve coefficients being indicative of how easily each individual user remembers new learning related data specific to each task.
Claim 8: The language learning system according to claim 1, wherein said exercises within said tasks are formed by a multiple of learning related data including at least one learning related data where said pre-defined time interval limit has been reached, the processor further being adapted to: select an exercise in accordance to a set of rules including selecting at least one of the remaining learning related data in said task in accordance to said associated user-specific time intervals and optimize and individualize the exercises to the user, receive, in response to exercise presented to the user, response data from the user via said receiver indicating the user's response to said exercise; issue true-task (t.sub.t) or false-task (f.sub.t) indicators indicating whether the response data to said exercise is correct or not, the true-task (t.sub.t) or false-task (f.sub.t) indicators subsequently being associated to said task or exercise and stored at said storage space; and select at least one subsequent exercise based on said true-task (t.sub.t) or false-task (f.sub.t) indicators.
Claim 7: The language learning system according to claim 1, wherein said exercises within said tasks are formed by a multiple of learning related data including at least one learning related data where said pre-defined time interval limit has been reached, the processor further being adapted to: select an exercise in accordance to a set of rules including selecting at least one of the remaining learning related data in said task in accordance to said associated user-specific time intervals so as to optimize and individualize the exercises to the user, receive, in response to exercise presented to the user, response data from the user via said receiver indicating the users response to said exercise; issue a true-task (t.sub.t) or false-task (f.sub.t) indicator indicating whether the response data to said exercise is correct or not, the t.sub.t or f.sub.t indicators subsequently being associated to said task or exercise and stored at said storage space; and selecting at least one subsequent exercise based on said t.sub.t or f.sub.t indicators.
Claim 9: The language learning system according to claim 1, wherein the exercises within said at least one task are adapted to the user with variable time intervals based on said true (t.sub.l) or false (f.sub.l) indicators.
Claim 8: The language learning system according to claim 1, wherein the exercises within said at least one task are adapted to the individual users with variable time intervals bases on said t.sub.t or f.sub.t indicators.
Claim 10: The language learning system according to claim 1, wherein said at least one task includes a pronunciation task and where said task specific exercises include playing at least one learning related data where said pre-determined interval has been reached to the user and where the user repeats the pronunciation of said learning related data, said language learning system further comprising a speech recognition system for processing the pronunciation from the user and determine if the pronunciation is correct or not, where in case the pronunciation is correct a true-task (t.sub.t) indicator is associated with the word.
Claim 9: The language learning system according to claim 1, wherein said at least one task is selected from at least one of the following: a pronunciation task and where said task specific exercises include playing at least one learning related data where said pre-determined interval has been reached to the user and where the user repeats the pronunciation of said learning related data, said language learning system further comprising a speech recognition system for processing the pronunciation from the user so as to determine if the pronunciation is correct or not, where in case the pronunciation is correct a t.sub.t indicator is associated the word
Claim 11: The language learning system according to claim 1, wherein said at least one task includes a listening task where the exercises include displaying a sentence to the user comprising at least one word where said pre-defined time interval limit has been reached in the sentence is blank at a missing word, where the said receiver is a key or touch button command where the user replies to the missing word in the blank, the input subsequently being processed and compared with a reference relating data where in case the reply matches with the missing word a true-task (t.sub.t) indicator is associated to second task.


Claim 9:… listening where the exercises include displaying a sentence to the user comprising at least one word where said pre-defined time interval limit has been reached in the sentence(s) is blank, where the said receiver is a key or touch button command where the user replies to the missing word in the blank, the input subsequently being processed and compared with a reference relating data where in case the reply matches with the missing word a t.sub.t indicator is associated to second task…
Claim 12: The language learning system according to claim 1, wherein said at least one task includes a reading task where the exercises include presenting the user with a paragraph including at least one learning related data where said pre-defined time limit has been reached.


Claim 9:… reading task where the exercises include presenting the user with a paragraph including at least one learning related data where said pre-defined time limit has been reached
Claim 13: The language learning system according to claim 1, wherein said at least one task includes a writing task and where said exercises include that the user writes a sentence including at least one word where said pre-defined time interval has been reached, said sentence subsequently being processed and compared with a pre-stored reference sentences, and where true-task (t.sub.t) or false-task (f.sub.t) indicators are associated to said task depending on a match or non-match with said reference sentences.


Claim 9:… a writing task and where said exercises include that the user writes a sentence including at least one word where said pre-defined time interval has been reached, said sentence subsequently being processed and compared with a pre-stored reference sentences, and where t.sub.t or f.sub.t indicators are associated to said task depending on a match or non-match with said reference sentences
Claim 14: The language learning system according to claim 1, wherein said at least one task includes a conversation task and where the exercises in the conversation task include initiating a conversation between the user and an instructor via a network, the instructor being provided with user specific information including information about pre-defined time interval limit has been reached, the subject of the conversation being selected such that it includes at least one learning related data where said pre-defined time interval limit has been reached.


Claim 9:… a conversation task and where the exercises in the conversation task include initiating a conversation between the user and an instructor via a network, the instructor being provided with user specific information including information about pre-defined time interval limit has been reached, the subject of the conversation being selected such that it includes at least one learning related data where said pre-defined time interval limit has been reached; a combination of one or more of the above mentioned tasks.
Claim 15: The language learning system according to claim 1, wherein the processor is further adapted to monitor said false (f.sub.l) indicators in said storage space and based thereon repetitively present learning related data having associated false (f.sub.l) indicators to the user with user-specific time intervals until true (t.sub.l) indicators are issued for the user's response, the true (t.sub.l) indicators subsequently being associated to said learning related data and said associated response data in said storage space, said step of presenting learning related data having associated true (t.sub.l) indicator to the user with user-specific ascending memory time interval being repeated until a pre-defined time interval limit has been reached.
Claim 10: The language learning system according to claim 1, wherein the processor is further adapted to monitor said f.sub.l indicators in said storage space and based thereon repetitively presenting learning related data having associated f.sub.l indicators to the user with user-specific time intervals until t.sub.l indicators are issued for the users response, the t.sub.l indicators subsequently being associated to said learning related data and said associated response data in said storage space, said step of presenting learning related data having associated t.sub.l indicator to the user with user-specific ascending memory time interval being repeated until a pre-defined time interval limit has been reached.
Claim 16: A computer-implemented method of personalizing language learning to an individual user, the method being implemented on a computer system that includes a data presenter, a receiver, a processor, and a database, wherein the data presenter includes at least an electronic display that displays the learning related data to the user in visual form, a speaker that outputs the learning related data to the user in audio form, or another hardware output device that presents the learning related data to the user, the electronic display, the speaker, or the other hardware output device being connected to the processor, wherein the receiver includes a keyboard, touch-board mechanism, mouse, speech recognition system, or another hardware user interface that is connected to the processor and receives input from the user as the response data, the method comprising: 

generating and presenting, on the data presenter, learning related data to a user associated with a user ID; 

receiving, through the receiver, in response to said learning related data, response data from the user indicating a user's response to said learning related data; 

associating, using the processor, said learning related data to said response data and couple the response from the user to said learning related data; and 

storing said learning related and said associated response data in the database, the database including a storage space associated to the user ID to generate an individualized language knowledge database for the user; 

wherein the method further comprises, using the processor: issuing true (t.sub.l) or false (f.sub.l) indicators indicating whether the response data matches the learning related data presented to the user, the true (t.sub.l) or false (f.sub.l) indicators subsequently being associated to said learning related data and stored at said storage space; and 

monitoring said true (t.sub.l) indicators in said storage space and based thereon repetitively presenting learning related data having associated true (t.sub.l) indicator to the user with user-specific ascending memory spaced interval which is registered and associated to the learning related data until a pre-defined time interval limit has been reached, and based thereon select at least one task to be presented to the user by said data presenter the at least one task representing a category of exercises related to a particular language ability learnable through performance of the exercises; 

wherein a plurality of task specific exercises included within said at least one task, each of which includes at least one learning related data where said pre-defined interval has been reached, are presented to the user with task time ascending intervals between each task specific exercise in case user's reply to previous task specific exercises is correct or satisfactory, and 













wherein each of the task specific forgetting curves indicate how deep entries travel into a memory of the user as a function of time.
Claim 11: A computer-implemented method of personalizing language learning to individual users, the method being implemented on a computer system that includes a data presenter, a receiver, a processor, and a database, wherein the data presenter includes at least an electronic display that displays the learning related data to the user in visual form, a speaker that outputs the learning related data to the user in audio form, or another hardware output device that presents the learning related data to the user, the electronic display, the speaker, or the other hardware output device being connected to the processor, wherein the receiver includes a keyboard, touch-board mechanism, mouse, speech recognition system, or another hardware user interface that is connected to the processor and receives input from the user as the response data, the method comprising: 

generating and presenting, on the data presenter, learning related data to a user associated with a user ID; 

receiving, through the receiver, in response to said learning related data, response data from the user indicating the users response to said learning related data; 
associating, using the processor, said learning related data to said response data so as to couple the response from the user to said learning related data; and 

storing said learning related and said associated response data in the database, the database including a storage space associated to the user ID so as to generate an individualized language knowledge database for the user; 

wherein the method further comprises, using the processor: issuing a true (t.sub.l) or false (f.sub.l) learning related data indicator indicating whether the response data matches the learning related data presented to the user, the t.sub.l or f.sub.l indicators subsequently being associated to said learning related data and stored at said storage space; and 

monitoring said t.sub.l indicators in said storage space and based thereon repetitively presenting learning related data having associated t.sub.l indicator to the user with user-specific ascending memory spaced interval which is registered and associated to the learning related data until a pre-defined time interval limit has been reached, and based thereon select at least one task to be presented to the user by said data presenter the at least one task representing a category of exercises related to a particular language ability learnable through performance of the exercises; 

wherein a plurality of task specific exercises included within said at least one task, each of which includes at least one learning related data where said pre-defined interval has been reached, are presented to the user with task time ascending intervals between each task specific exercise in case user's reply to previous task specific exercises is correct or satisfactory, 

wherein said task time ascending intervals between each task specific exercise are spaced individually based on determined task specific forgetting curves each of the task specific forgetting curves being characteristic for each individual task, and each particular task specific forgetting curve being individualized to the user based at least in part on the user's prior performance of the task specific exercises categorized within the particular task, and 

wherein each of the task specific forgetting curves indicate how entries travel deeper into memory as a function of time.
Claim 17: A computer program product tangibly embodied on a computer-readable medium and including executable code that, when executed, is configured to cause one or more processors of a computing device to: 
generate and present, on a data presenter, learning related data to a user associated with a user ID, wherein the data presenter includes at least an electronic display that displays the learning related data to the user in visual form, a speaker that outputs the learning related data to the user in audio form, or another hardware output device that presents the learning related data to the user, the electronic display, the speaker, or the other hardware output device being connected to the processor; 

receive, through a receiver, in response to said learning related data, response data from the user indicating a user's response to said learning related data, wherein the receiver includes a keyboard, touch-board mechanism, mouse, speech recognition system, or another hardware user interface that is connected to the processor and receives input from the user as the response data; 

associate said learning related data to said response data to couple the response from the user to said learning related data; store said learning related and said associated response data in a database including a storage space associated to the user ID to generate an individualized language knowledge database for the user; 

issue true (t.sub.l) or false (f.sub.l) indicators indicating whether the response data matches the learning related data presented to the user, the true (t.sub.l) or false (f.sub.l) indicators subsequently being associated to said learning related data and stored at said storage space; 


monitor said true (t.sub.l) indicators in said storage space and based thereon repetitively present learning related data having associated true (t.sub.l) indicator to the user with user-specific ascending memory time interval which is registered and associated to the learning related data until a pre-defined time interval limit has been reached, and based thereon select at least one task to be presented to the user by said data presenter, the at least one task representing a category of exercises related to a particular language ability learnable through performance of the exercises, wherein a plurality of task specific exercises included within said at least one task, each of which includes at least one learning related data where said pre-defined interval has been reached, are presented to the user with task time ascending intervals between each task specific exercise in case user's reply to previous task specific exercises is correct or satisfactory, and 













wherein each of the task specific forgetting curves indicate how deep entries travel into a memory of the user as a function of time.
Claim 12: A computer program product tangibly embodied on a computer-readable medium and including executable code that, when executed, is configured to cause one or more processors of a computing device to: 
generate and present, on a data presenter, learning related data to a user associated with a user ID, wherein the data presenter includes at least an electronic display that displays the learning related data to the user in visual form, a speaker that outputs the learning related data to the user in audio form, or another hardware output device that presents the learning related data to the user, the electronic display, the speaker, or the other hardware output device being connected to the processor; 

receive, through a receiver, in response to said learning related data, response data from the user indicating the users response to said learning related data, wherein the receiver includes a keyboard, touch-board mechanism, mouse, speech recognition system, or another hardware user interface that is connected to the processor and receives input from the user as the response data; 

associate said learning related data to said response data so as to couple the response from the user to said learning related data; store said learning related and said associated response data in a database including a storage space associated to the user ID so as to generate an individualized language knowledge database for the user; 

issue a true (t.sub.l) or false (f.sub.l) learning related data indicators indicating whether the response data matches the learning related data presented to the user, the t.sub.l or f.sub.l indicators subsequently being associated to said learning related data and stored at said storage space; 

monitor said t.sub.l indicators in said storage space and based thereon repetitively presenting learning related data having associated t.sub.l indicator to the user with user-specific ascending memory time interval which is registered and associated to the learning related data until a pre-defined time interval limit has been reached, and based thereon select at least one task to be presented to the user by said data presenter, the at least one task representing a category of exercises related to a particular language ability learnable through performance of the exercises, wherein a plurality of task specific exercises included within said at least one task, each of which includes at least one learning related data where said pre-defined interval has been reached, are presented to the user with task time ascending intervals between each task specific exercise in case user's reply to previous task specific exercises is correct or satisfactory, 

wherein said task time ascending intervals between each task specific exercise are spaced individually based on determined task specific forgetting curves each of the task specific forgetting curves being characteristic for each individual task, and each particular task specific forgetting curve being individualized to the user based at least in part on the user's prior performance of the task specific exercises categorized within the particular task, and 

wherein each of the task specific forgetting curves indicate how entries travel deeper into memory as a function of time.
Claim 18: A language learning system adapted to personalize language learning to an individual user, the system comprising: 
a data presenter configured to generate and present learning related data to a user associated with a user ID, 


said learning related data being in a native language of the user; 


a receiver adapted to receive, in response to said learning related data, response data from the user indicating a user's response to said learning related data; 

a processor that associates said learning related data to said response data to couple the response from the user to said learning related data; and 

a database including a storage space associated to the user ID for storing said learning related and said associated response data and thus generating an individualized language knowledge database for the user; 

wherein the data presenter includes at least an electronic display that displays the learning related data to the user in visual form, a speaker that outputs the learning related data to the user in audio form, or another hardware output device that presents the learning related data to the user, the electronic display, the speaker, or the other hardware output device being connected to the processor, wherein the receiver includes a keyboard, touch-board mechanism, mouse, speech recognition system, or another hardware user interface that is connected to the processor and receives input from the user as the response data, wherein the processor is adapted to: 

issue true (t.sub.l) or false (f.sub.l) indicators indicating whether the response data matches the learning related data presented to the user, the true (t.sub.l) or false (f.sub.l) indicators subsequently being associated to said learning related data and stored at said storage space; and 

monitor said true (t.sub.l) indicators in said storage space and based thereon repetitively present learning related data associated with said true (t.sub.l) indicators to the user with user-specific ascending memory spaced interval registered and associated to the learning related data until a pre-defined time interval limit has been reached, and based thereon select at least one task to be presented to the user by said data presenter, the at least one task representing a category of exercises related to a particular language ability learnable through performance of the exercises; 

wherein a plurality of task specific exercises included within said at least one task, each of which includes at least one learning related data where said pre-defined interval has been reached, are presented to the user with task time ascending intervals between each task specific exercise in case a user's reply to previous task specific exercises is correct or satisfactory, and 













wherein each of the task specific forgetting curves indicate how deep entries travel into a memory of the user as a function of time.
Claim 1: A language learning system adapted to personalize language learning to individual users, comprising: 

a data presenter configured to generate and present learning related data to a user associated with a user ID; 
Claim 2:…wherein said process of presenting learning related data by said data presenter includes presenting the learning related data in a first language

Claim 1:…
a receiver adapted to receive, in response to said learning related data, response data from the user indicating the users response to said learning related data; 

a processor that associates said learning related data to said response data so as to couple the response from the user to said learning related data; and 

a database including a storage space associated to the user ID for storing said learning related and said associated response data and thus generating an individualized language knowledge database for the user; 

wherein the data presenter includes at least an electronic display that displays the learning related data to the user in visual form, a speaker that outputs the learning related data to the user in audio form, or another hardware output device that presents the learning related data to the user, the electronic display, the speaker, or the other hardware output device being connected to the processor, wherein the receiver includes a keyboard, touch-board mechanism, mouse, speech recognition system, or another hardware user interface that is connected to the processor and receives input from the user as the response data, wherein the processor is adapted to: 

issue a true (t.sub.l) or false (f.sub.l) learning related data indicator indicating whether the response data matches the learning related data presented to the user, the t.sub.l or f.sub.l indicator subsequently being associated to said learning related data and stored at said storage space; and 

monitor said t.sub.l indicators in said storage space and based thereon repetitively presenting learning related data having associated t.sub.l indicator to the user with user-specific ascending memory spaced interval registered and associated to the learning related data until a pre-defined time interval limit has been reached, and based thereon select at least one task to be presented to the user by said data presenter, the at least one task representing a category of exercises related to a particular language ability learnable through performance of the exercises; 

wherein a plurality of task specific exercises included within said at least one task, each of which includes at least one learning related data where said pre-defined interval has been reached, are presented to the user with task time ascending intervals between each task specific exercise in case a user's reply to previous task specific exercises is correct or satisfactory, 

wherein said task time ascending intervals between each task specific exercise are spaced individually based on determined task specific forgetting curves, each of the task specific forgetting curves being characteristic for each individual task, and each particular task specific forgetting curve being individualized to the user based at least in part on the user's prior performance of the task specific exercises categorized within the particular task, and 

wherein each of the task specific forgetting curves indicate how entries travel deeper into memory as a function of time.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, there is a lack of antecedent basis for “each of the task specific forgetting curves” in 
Dependent claims 2-15 inherit this deficiency through their dependency from claim 1 and are rejected for the same reason.
In view of the above rejections under 35 USC § 112(b), claims 1-18 are rejected as best understood.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to representative independent claim 1:
	Step 1: Statutory Category?
	Independent Claim 16 recites “A computer-implemented method of personalizing language learning to an individual user”. Independent Claim 16 falls within the “process” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Independent Claim 16/Revised 2019 Guidance Table below identifies in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations that are generic computer components:
Independent Claim 16
Revised 2019 Guidance
personalizing language learning to an individual user, the method being implemented on a computer system that includes a data presenter, a receiver, a processor, and a database, wherein the data presenter includes at least an electronic display that displays the learning related data to the user in visual form, a speaker that outputs the learning related data to the user in audio form, or another hardware output device that presents the learning related data to the user, the electronic display, the speaker, or the other hardware output device being connected to the processor, wherein the receiver includes a keyboard, touch-board mechanism, mouse, speech recognition system, or another hardware user interface that is connected to the processor and receives input from the user as the response data, the method comprising:
Abstract idea: personalizing language learning to an individual user could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52. Also see Specification, ¶¶ 91, 146-17, 151, 289, 290-293.
A method is a process, which is a statutory subject matter class. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”).

Displaying data, outputting data and receiving data are insignificant extra-see also MPEP § 2106.05(g).

The data presenter, receiver, processor, database, electronic display, speaker, another/other hardware output device, keyboard, touch-board mechanism, mouse, speech recognition system, and another hardware user interface are generic computer components. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.

data presenter, learning related data to a user associated with a user ID
Abstract idea: generating learning related data to a user associated with a user ID could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52. Also see Specification, ¶¶ 91, 146-17, 151, 289, 290-293.
Presenting data is insignificant extra-solution activity (i.e., data presentation). 2019 Memorandum, at 55 n.31; see also
MPEP § 2106.05(g).
The data presenter is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
the receiver, in response to said learning related data, response data from the user indicating a user's response to said learning related data




Receiving data is insignificant extra-solution activity (i.e., data gathering). 2019 Memorandum, at 55 n.31; see also
MPEP § 2106.05(g). 

The receiver is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
[L3]  associating, using the processor, said learning related data to said response data and couple the response from the user to said learning related data
associating…said learning related data to said response data and couple the response from the user to said learning related data could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52. Also see Specification, ¶¶ 91, 146-17, 151, 289, 290-293.
The processor is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
database, the database including a storage space associated to the user ID to [L4b] generate an individualized language knowledge database for the user
Storing data is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
Abstract idea: generate an individualized language knowledge database for the user could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, See January 2019 Memorandum, 84 Fed. Reg. at 52. Also see Specification, ¶¶ 91, 146-17, 151, 289, 290-293.
The database including a storage space is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
the processor: issuing true (t.sub.l) or false (f.sub.l) indicators indicating whether the response data matches the learning related data presented to the user, the true (t.sub.l) or false (f.sub.l) indicators subsequently being [L5b] associated to said learning related data and [L5c] stored at said storage space
Abstract idea: issuing true (t.sub.l) or false (f.sub.l) indicators could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52. Also see Specification, ¶¶ 91, 146-17, 151, 289, 290-293.
Abstract idea: associating data could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper See January 2019 Memorandum, 84 Fed. Reg. at 52. Also see Specification, ¶¶ 91, 146-17, 151, 289, 290-293.
Storing data is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
The data presenter and storage space are generic computer components. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
monitoring said true (t.sub.l) indicators in said storage space and based thereon repetitively [L6b]  presenting learning related data having associated true (t.sub.l) indicator to the user with user-specific ascending memory spaced interval which is registered and associated to the learning related data until a pre-defined time interval limit has been reached, and based thereon select at least one task to be presented to the user by said data presenter the at least one task representing a category of exercises related to a particular language ability learnable through performance of the exercises
See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
Abstract idea: monitoring said true (t.sub.l) indicators and select at least one task could be performed alternatively as a See January 2019 Memorandum, 84 Fed. Reg. at 52. Also see Specification, ¶¶ 91, 146-17, 151, 289, 290-293.
The storage space is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.








Presenting information is insignificant extra-solution activity (i.e., data presentation). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).

Data description.


	It is apparent that, other than reciting the additional non-abstract limitations noted in the Independent Claim 16/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human in the mind, and/or using pencil and paper. The mere nominal recitation of the data presenter, receiver, processor, database, electronic display, speaker, another/other hardware output device, keyboard, touch-board mechanism, mouse, speech recognition system, and another hardware user interface and automation of a manual process does not take the claim out of the mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 16/Revised 2019 Guidance Table above, recites the additional limitations of the data presenter, receiver, processor, database, electronic display, speaker, another/other hardware output device, keyboard, touch-board mechanism, mouse, speech recognition system, and another hardware user interface at a high level of generality. The Specification provides supporting exemplary, non-limiting descriptions of generic computer components, for example at: ¶ 14: speech recognition system for processing the pronunciation from the user so as to determine if the pronunciation is correct or not…; ¶ 49: the language learning system 100 is comprised in a regular computer device 106 (e.g. PC or laptop computer) comprising said output and input means 101, 102 and said processor 103. The database 104 may either be located at the computer device side 106, or it may be an external database 110 that hosts such data for thousands of users each being associated with storage space 111 with different user IDs. In this case the communication between the computer 106 and the database 110 occurs via a communication channel 108 which may be publicly or privately accessed network (wired or wireless) such as the Internet or a mobile network such as 3G. The processor (P) 103 may also be a remote processor comprised in an external computer or a server 112 that operates the external database 110…; ¶ 50: the language learning system 100 is comprised in a portable device 107 such as mobile phone, a tablet computer, and the like that is capable of communicating via said communication channel 108 to the storage space 111 in the external database 110. The processor may either be provided at the mobile device side, or at said external computer/server 112…; ¶ 56: the learning related data and the associated response data is stored in a database including a storage space associated to the user ID so as to generate an individualized language knowledge database for the user. As discussed in relation to FIG. 1, this database can be an external database that is operated by an external server, or be a local database comprised in e.g. a PC computer or a portable device….The lack of details about the data presenter, receiver, processor, database, electronic display, speaker, another/other hardware output device, keyboard, touch-board mechanism, mouse, speech recognition system, and another hardware user interface indicates that they are generic computer components, performing generic  See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). Hence, the claim does not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic functions and as such do not apply the judicial exception with a particular machine. See MPEP §2106.05(b). Because the claim omits matter disclosed to be essential to the invention in view of the “the task specific forgetting curves” limitation causing the claim to be rejected under 35 U.S.C. § 112(b) as indefinite, the end result of “monitoring said true See 2019 Guidance at 55 (“The courts have also identified examples in which a judicial exception has not been integrated into a practical application, such as when “an additional element adds insignificant extra-solution activity to the judicial exception.” (citing Parker v. Flook, 437 U.S. 584, 590 (1978) (step of adjusting an alarm limit based on the output of a mathematical formula was “post-solution activity” and did not render the method patent eligible.))); see also Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1356 (Fed. Cir. 2016) (a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis” was not patent eligible). The end result of the claim does not effect a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21. See MPEP § 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a computing device, to transform the judicial exception into patent-eligible subject matter. See MPEP § 2106.05(e). The claim as a whole merely describes how to generally “apply” personalizing language learning to an individual user. See MPEP § 2106.05(f). Steps 1b, 2, 4a, 5c, 6a and 7 (presenting, receiving and storing) reflect the type of extra-solution activity (i.e., in addition to the judicial exception) the courts have determined insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g). The instant claim as a whole See MPEP § 2106.05(h). It is clear from the Specification, including the claim language, that the claim focuses on an abstract idea, and not on any improvement to technology and/or a technical field. Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), Claim 16 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the claim limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the additional limitations in general terms, without describing the particulars, the additional claim limitation may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the instant Specification, as noted above.
	Taking the claim elements separately, the functions performed by the data presenter, receiver, processor, database, electronic display, speaker, another/other hardware output device, keyboard, touch-board mechanism, mouse, speech recognition system, and another hardware user interface at each step of the process are expressed purely in terms of results, devoid of technical/technological implementation details. Steps 1b, 2, 4a, 5c, 6a and 7 are insignificant extra solution activities that the courts have recognized as well-understood, routine, conventional activity in particular fields. Steps 1b, 2, 4a, 5c, 6a and 7 recite generic computer processing expressed in terms of results desired by any and all possible means and so present no more than conceptual advice. All possible inventive aspects reside in how the data is interpreted and the results desired, and not in how the process physically enforces such a data interpretation or in how the processing technologically achieves those results. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving,' and 'storing,' ... those functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result. Each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).
See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	Independent claims 1 and 18 are a language learning system adapted to personalize language learning to an individual use, the system comprising elements similar to those of claim 16 to perform steps similar to those of claim 16. A 
	Independent claim 17 is a computer program product tangibly embodied on a computer-readable medium and including executable code that, when executed, is configured to cause one or more processors of a computing device to perform steps similar to those of claim 16. A computer program product falls within the “manufacture” category. Accordingly, independent claim 17 is rejected similarly to  independent claim 16.
	In regard to the dependent claims:
	Dependent claims 2-15 include all the limitations of independent claim 1 from which they depend and, as such, recite the same abstract idea(s) noted above for claim 1. Dependent claims 2-15 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of claims 2-16 integrates the judicial exception into a practical application. While the dependent claims may have a narrower scope than the representative claims, for reasons similar to those given above, they do not integrate the abstract idea into a practical application, nor amount to significantly more than the recited judicial exception(s). Therefore, dependent claims 2-15 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 7-9 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerfoot (US 2010/0035225) in view of Van Schaack et al. (US 6,652,283) (Van Schaack) and further in view of Kellman (US 2006/0078856).  
Re claims 1 and 16-18:
	[Claim 16]  Kerfoot teaches or at least suggests a computer-implemented method of personalizing language learning to an individual user (¶s 59-61: The adaptive online teach teaching system and method of the present invention may be used in a variety of environments, including Teaching vocabulary, Retention of a foreign language), the method being implemented on a computer system that includes a data presenter, a receiver, a processor, and a database, wherein the data presenter includes at least an electronic display that displays the learning related data to the user in visual form, a speaker that outputs the learning related data to the user in audio form, or another hardware output device that presents the learning related data to the user, the electronic display, the speaker, or the other hardware output device being connected to the processor, wherein the receiver includes a keyboard, touch-board mechanism, mouse, speech recognition system, or another hardware user interface that is connected to the processor and receives input from the user as the response data (¶ 8:…delivery of a test item to the learner may include a question or an educational material, or the like regarding a concept. Learners may include students, on-line users, chat room participants, and the like. The test item may be delivered via electronic media; ¶ 14: learner's answer to the , the method comprising: generating and presenting, on the data presenter, learning related data to a user associated with a user ID; receiving, through the receiver, in response to said learning related data, response data from the user indicating a user's response to said learning related data (¶ 8: The system and method of the present invention includes delivering a test item, recording a learner's interaction with the test item, providing the learner with the correct answer to the test item, and customizing the future delivery of a test item. The delivery of a test item to the learner may include a question or an educational material, or the like regarding a concept. Learners may include students, on-line users, chat room participants, and the like. The test item may be delivered via electronic media); associating, using the processor, said learning related data to said response data and couple the response from the user to said learning related data; and storing said learning related and said associated response data in the database, the database including a storage space associated to the user ID to generate an individualized language knowledge database for the user (¶ 8: The system and method of the present invention electronically records the learner's interaction with the test item, for example, the learner's answers to questions or responses to the educational materials, or the like. The system and method of the present invention provides the learner with the correct answers to the test items and to the educational materials to foster learning about the ; wherein the method further comprises, using the processor: issuing true (ti) or false (f) indicators indicating whether the response data matches the learning related data presented to the user, the true (t) or false (f) indicators subsequently being associated to said learning related data and stored at said storage space (¶ 47: a feedback module 1525 evaluates the answer, and the answer is graded as correct or incorrect); and monitoring said true (ti) indicators in said storage space and based thereon repetitively presenting learning related data having associated true (t) indicator to the user with user-specific ascending memory spaced interval which is registered and associated to the learning related data until a pre-defined time interval limit has been reached, and based thereon select at least one task to be presented to the user by said data presenter the at least one task representing a category of exercises related to a particular language ability learnable through performance of the exercises (¶ 14: test item may require the learner to demonstrate a skill ( e.g. typing accurately, typing for speed, performing tasks using a computer program, tapping out Morse code on a keyboard, identifying lead positions for an ECG set-up, etc.); ¶ 56: The calculation module 1535 calculates whether the learner answered the question correctly and calculates a new level of difficulty, a new delivery interval, and a new content area for subsequent test items based upon the learner's electronically recorded answers; ¶ 57: By monitoring the learner's interaction with the test items, the delivery of future material it is worth noting that, although the above example relates to a course of study other than language, it would have been obvious to adapt the same strategy to language learning; ¶ 71: The iterative process illustrated in FIG. 7 may be modified using additional adaptive spacing and difficulty, and milestones (for example, the number of test items answered correctly before progressing to the next step or the number of test items answered incorrectly before repeating a step) may be modified based upon the learning environment, the type and composition of the test items, the time allotted to complete the entire process (pre-defined time interval limit); wherein a plurality of task specific exercises included within said at least one task, each of which includes at least one learning related data where said pre-defined interval has been reached, are presented to the user with task time ascending intervals between each task specific exercise in case user's reply to previous task specific exercises is correct or satisfactory (¶ 9: the invention comprises testing a learner's understanding of a concept or concepts by electronically delivering to the learner one or more test items (e.g., questions and/or educational material) related to the concept or concepts. The electronic deliveries are spaced over intervals of time. The system of the present invention electronically records the learner's answers to the test (tl) and are decreased for test items that had been answered incorrectly (fl)).
	Kerfoot appears to be silent on but Van Schaack, which relates to a system, apparatus and method for learning teaches or at least suggests wherein each of the task specific forgetting curves indicate how deep entries travel into a memory of the user as a function of time  (col 10, lines 18-20: FIG. 4 is a graph of memory strength versus time showing an expanded rehearsal series used to maintain a desired level of retention in the system shown in FIG. 1; col 42, line 65 – col 43, line 3: the item to be reviewed from one curve to another to more accurately model the forgetting rate. FIG. 24 shows the hopping rules that determine when an item should hop from one forgetting curve to another forgetting curve shown in FIG. 25; claim 109: learned information presented during step (b) is based on a selected one of a plurality of forgetting curves which model the forgetting rate for each item of learned information and for the user; claim 110: the selected one of the plurality of forgetting curves is modified during the step (b) to model the forgetting rate of the user; claim 111: determining a forgetting curve that models the rate of forgetting of the learned information over time based on a quality response provided by the user). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the 
	Additionally, or alternatively, tough the Examiner finds the feature of “forgetting curves being characteristic for each individual task” to be present in the teachings of Kerfoot in view of Van Schaack, in the event this interpretation is viewed as not being reasonable, Kellman which relates to system and method for adaptive learning (abstract) teaches this feature is old and well-known (¶ 13: an optimal sequencing algorithm ("OSA") assigns a "reappearance priority" or priority score to each question; ¶ 15: the OSA provides for short reappearance intervals for missed or slowly answered questions. The algorithm may continuously update the priority score for each question set as the student works through the questions; ¶ 16: the OSA provides for stretched retention intervals as learning improves. The algorithm automatically increases the reappearance interval as learning of particular items or types improves…the OSA gradually and automatically lengthens the retention interval based on accuracy and speed data that indicate the strength of current learning. The particular values for these increases as learning improves are parameter adjustable for different material and even different learners; ¶ 42: the OSA contains particular variables and constants which are identified with certain learning-relevant parameters. The variables and constants may be adjusted to tailor the OSA; ¶ 59: W Incorrect answer priority increment. Higher values on this user adjustable parameter-lead to higher priority for quick reappearance 
	[Claims 1 and 18]  The claim recites a language learning system adapted to personalize language learning to an individual use, the system comprising elements similar to those of claim 16 to perform steps similar to those of claim 16. A system (machine) is a statutory subject matter class. Accordingly, independent claims 1 and 18 are rejected similarly to  independent claim 16.
	[Claim 17]  The claim recites a computer program product tangibly embodied on a computer-readable medium and including executable code that, when executed, is configured to cause one or more processors of a computing device to perform steps similar to those of claim 16. A computer program product falls within the “manufacture” category. Accordingly, independent claim 17 is rejected similarly to  independent claim 16.
Re claim 7:
	[Claim 7]  Kerfoot in view of Van Schaack and Kellman teaches or at least suggests the language learning system according to claim 1, wherein for each individual user, said processor is further adapted to utilize said learning related data presented to the user to determine forgetting-curve coefficients for each task, the forgetting-curve coefficients being indicative of how easily each individual user remembers new learning related data specific to each task (Van Schaack: col 42, line 61 – col 43, line 3: A curve which accurately models the forgetting rate of a particular item for a particular learner early in the Review schedule may become inaccurate at some later date due to such effects as proactive or retroactive interference and other factors. In order to accurately model the rate of forgetting, the system "hops" the item to be reviewed from one curve to another to more accurately model the forgetting rate. FIG. 24 shows the hopping rules that determine when an item should hop from one forgetting curve to another forgetting curve shown in FIG. 25; claim 109: learned information presented during step (b) is based on a selected one of a plurality of forgetting curves which model the forgetting rate for each item of learned information and for the user; claim 110: the selected one of the plurality of forgetting curves is modified during the step (b) to model the forgetting rate of the user; claim 111: determining a forgetting curve that models the rate of forgetting of the learned information over time based on a quality response provided by the user). A curve which accurately models the forgetting rate of a particular item for a particular learner early in the Review schedule may become inaccurate at some later date due to such effects as proactive or retroactive interference and other factors. In order to accurately model the rate of forgetting, the system "hops" the item to be reviewed from one curve to another to more accurately model the forgetting rate).
Re claim 8:
	[Claim 8]  Kerfoot in view of Van Schaack and Kellman teaches or at least suggests the language learning system according to claim 1, wherein said exercises within said tasks are formed by a multiple of learning related data including at least one learning related data where said pre-defined time interval limit has been reached, the processor further being adapted to: select an exercise in accordance to a set of rules including selecting at least one of the remaining learning related data in said task in accordance to said associated user-specific time intervals and optimize and individualize the exercises to the user, receive, in response to exercise presented to the user, response data from the user via said receiver indicating the user's response to said exercise; issue true-task (t) or false-task (f) indicators indicating whether the response data to said exercise is correct or not, the true-task (t) or false-task (f) indicators subsequently being associated to said task or exercise and stored at said storage space; and select at least one subsequent exercise based on said true-task (t) or false-task (f) indicators (Kerfoot: ¶ 9: the invention comprises testing a learner's understanding of a concept or concepts by electronically delivering to the learner one or more test items (e.g., questions and/or educational material) related to the concept or concepts. The electronic deliveries are spaced over intervals of time. The system of the present invention electronically records the learner's answers to the test items, and calculates a new level of difficulty, a new delivery interval, and a new content area for subsequent test items using the learner's answers previously recorded. The system then retests the learner about the concept using subsequent test items based on the calculation of the new level of difficulty, the new delivery interval, and the new content; ¶ 10: the duration of the delivery interval and/or level of difficulty of the subsequent test items are increased for test items that have been answered correctly (tl) and are decreased for test items that had been answered incorrectly (fl) – it is worth noting that test with a Van Schaack: col 4, lines 23- 26: the system schedules operation of the learn, review and test operations in the most efficient way to guarantee that the user achieves the desired degree of learning within the desired time period).
Re claim 9:
	[Claim 9]  Kerfoot in view of Van Schaack and Kellman teaches or at least suggests the language learning system according to claim 1, wherein the exercises within said at least one task are adapted to the user with variable time intervals based on said true (t) or false (f) indicators (Kerfoot: ¶ 9: the invention comprises testing a learner's understanding of a concept or concepts by electronically delivering to the learner one or more test items (e.g., questions and/or educational material) related to the concept or concepts. The electronic deliveries are spaced over intervals of time. The system of the present invention electronically records the learner's answers to the test items, and calculates a new level of difficulty, a new delivery interval, and a new content area for subsequent test items using the learner's answers previously recorded. The system then retests the learner about the concept using subsequent test items based on the calculation of the new level of difficulty, the new delivery interval, and the new content).
Re claim 15:
	[Claim 15]  Kerfoot in view of Van Schaack and Kellman teaches or at least suggests the language learning system according to claim 1, wherein the processor is further adapted to monitor said false (f) indicators in said storage space and based thereon repetitively present learning related data having associated false (f) indicators to the user with user-specific time intervals until true (ti) indicators are issued for the user's response, the true (ti) indicators subsequently being associated to said learning related data and said associated response data in said storage space, said step of presenting learning related data having associated true (t) indicator to the user with user-specific ascending memory time interval being repeated until a pre-defined time interval limit has been reached (Kerfoot: ¶ 9: the invention comprises testing a learner's understanding of a concept or concepts by electronically delivering to the learner one or more test items (e.g., questions and/or educational material) related to the concept or concepts. The electronic deliveries are spaced over intervals of time. The system of the present invention electronically records the learner's answers to the test items, and calculates a new level of difficulty, a new delivery interval, and a new content area for subsequent test items using the learner's answers previously recorded. The system then retests the learner about the concept using subsequent test items based on the calculation of the new level of difficulty, the new delivery interval, and the new content; ¶ 47: a feedback module 1525 evaluates the answer, and the answer is graded as correct or incorrect. In step 20, the learner is notified if the test item was answered correctly. Optionally, the learner is sent, for example, the explanation to the correct and incorrect answers as illustrated in detail in FIG. 4. Additionally, further supplementary educational materials, hyperlinks to other education materials, and additional feedback regarding the learner's performance on the spaced education program may also be sent to the learner along with the explanations, or in additional emails and electronic deliveries to optimize learning; ¶ 49: The spacing-based factor may indicate that the calculated new delivery .
Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerfoot in view of Van Schaack and Kellman, as applied to claim 1, and further in view of Andreev et al. (US 2007/0269775) (Andreev).
Re claims 2-4:
	[Claims 2-4]  Kerfoot in view of Van Schaack and Kellman appears to be silent on presenting the learning related data in a first language and in a second language simultaneously as claimed. However, Andreev teaches or at least suggests wherein said learning related data includes learning related data in a native language of the user, wherein said data presenter is configured to generate and present said learning related data to the user in a first language and in a second language simultaneously ([Claim 3]), wherein subsequent to presenting said user with said learning related data in the first language and in the second language the user is presented with said learning related data in the first language and at least one suggestion entryDocket No.: 20622.1.1 31/39 of a learning related data in said second language, said input from the user via said receiver being whether said suggestion entry corresponds to said learning related in the second language ([Claim 4]) (¶ 118: A preferred method for memorizing a target word is based on flash cards; ¶ 120: One example of a flash card that can be presented to the French-speaking student trying to assimilate, e.g., to memorize, the target word "because" is shown in FIG. 9. As shown in FIG. 9, flash card 68 shows several translation options, including the correct French translation "parce que"). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to have incorporated the language teaching flashcards of Andreev within the teachings of Kerfoot in view of Van Schaack and Kellman so as to promote and/or facilitate memorization of unknown words, enhancing the user's active vocabulary.
Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerfoot in view of Van Schaack and Kellman, as applied to claim 1, and further in view of Gal et al. (US 2011/0065082) (Gal).
Re claims 5-6:
	[Claims 5-6]  Kerfoot in view of Van Schaack and Kellman appears to be silent on wherein said at least one task is run parallel and independent from said process of presenting learning related data by said data presenter as claimed. However, Gal which relates to educational content generation (abstract). Gal teaches wherein said at least one task is run parallel and independent from said data presenter presenting learning related data by said data presenter, said at least one task being run independent from each other such that while presenting said user with said task specific exercises learning related data are presented to the user simultaneously (¶ 60: a plurality of student stations to allow substantially parallel performance of a digital learning activity; a teacher station to receive a first captured snapshot of the digital learning activity from a first student station of the student stations, and to receive a second, different, captured snapshot of the digital learning activity from a second student station of the student stations; ¶ 75: the system is to allocate a first learning activity to a first group of the groups, and to allocate a second learning activity to a second group of the groups; and the first and second learning activities to be performed substantially in parallel by the first and second groups), wherein said processor is further adapted to start a new task parallel to said data presenter presenting learning related data and parallel to the task already being run, a decision of starting said new task being based on monitoring said user-specific ascending memory time interval and utilize said memory spaced as an indicator of a level of memorization of the learning related data by the user  (¶ 177: the guided knowledge acquisition module is to present to the student a selectable option to receive a hint for at least one question of said second set of questions, based on a value of a parameter indicating whether or not to present hints to said student in said second set of questions; ¶ 225: different students in the same class may be assigned or allocated different learning objects or learning activities (e.g., substantially in parallel or in an overlapping time period), to accommodate the specific needs of various students. Additionally or alternatively, within the flow of a learning object, .
Claims 10-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerfoot in view of Van Schaack and Kellman, as applied to claim 1, and further in view of Blank (US 2007/0048696).
Re claims 10-14:
a pronunciation task, a speech recognition system, a reading task, a writing task, a conversation task as claimed. However, Blank teaches or at least suggests the language learning system according to claim 1, wherein said at least one task includes a pronunciation task, a listening task ([Claim 11]), a reading task ([Claim 12]), a writing task ([Claim 13]), a conversation task ([Claim 14]),  and where said task specific exercises include playing at least one learning related data where said pre-determined interval has been reached to the user and where the user repeats the pronunciation of said learning related data, said language learning system further comprising a speech recognition system for processing the pronunciation from the user and determine if the pronunciation is correct or not, where in case the pronunciation is correct a true-task (t) indicator is associated with the word (¶ 2: methods and systems for teaching reading and writing skill; ¶ 59: To successfully complete the individual exercise 210, the student must identify, in the correct left to right order, to the same two symbols 213 in the bottom row 212 that appear in the top row 212; ¶ 63: To successfully complete the individual exercise 230, the student must identify, in the correct left to right order, to the same symbols 233 in the bottom row 232 that appear in the top row 231; ¶ 65: if the student's selection was correct, then the computer system outputs an indicator informing the student of the correct selection, such as a visual indicator on a computer screen or an audible indicator from a speaker. If the student's selection was incorrect, then the computer system outputs an indicator informing the student of the incorrect selection; ¶ 76: the exercises are configured to collectively develop the language skills of phonology, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715